Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 1st limitation discloses “determining a value indicating an extent” and “generating a candidate score for the candidate image crop based on the value”. The Examiner has attempted to discern the corresponding support in applicant’s specification, and finds the support to be limited to paragraph [0087]; however, both paragraph [0087] and Fig. 8 do not disclose a value indicating an extent and generating a candidate score for the candidate image crop based on the value. In addition, paragraph [0060] discloses a value between 0 and 1, it is clear the value is not the same as the value indicating an extent. MPEP 2163 II A (b) states “To comply with the written description requirement of 35 U.S.C. 112, para. 1, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, or 365(c), each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure. When an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation.” As it is readily apparent that the recited limitations are far more explicitly detailed and limited in scope than the language of the written description, it is clear that the written description cannot support these limitations. In short, the examiner can find no basis whatsoever for concluding that the Applicant was in possession of the claimed invention including the above mentioned specific limitations at the time of filing.
Claim 9 3rd limitation discloses “based on a relative distance of a point within the aggregate region”. The Examiner has attempted to discern the corresponding support in applicant’s specification, and finds the support to be limited to paragraph [0088]; however, this support does not rise to the level of supporting the claim language. While paragraph [0088] discloses “At block 910, the valid region is used to determine an extent to which the at least one region of interest is maintained in the candidate image crop”, there is no disclosure with regards to a relative distance of a point within the aggregate region. MPEP 2163 II A (b) states “To comply with the written description requirement of 35 U.S.C. 112, para. 1, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, or 365(c), each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure. When an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation.” As it is readily apparent that the recited limitations are far more explicitly detailed and limited in scope than the language of the written description, it is clear that the written description cannot support these limitations. In short, the examiner can find no basis whatsoever for concluding that the Applicant was in possession of the claimed invention including the above mentioned specific limitations at the time of filing.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 disclose “a center point associated with the aggregate region in the image maintains a relative position in the candidate image crop based on a comparison of the first relative position and the second relative position”. It is unclear to the examiner how the center point associated with the aggregate region is related to the first relative position and the second relative position. The limitations do not explain how the center point is used to determine an extent. Applicant’s specification paragraph [0087] discloses “A first relative position may be identified based on a difference between a center point of the aggregate region and a reference point associated with the image… A second relative position may be identified based on a difference between a center point of the aggregate region and a reference point associated with the candidate image crop. Thereafter, an extent to which the aggregate region maintains a relative position of the image in the candidate image crop is determined based on a comparison of the first relative position and the second relative position”. The underlined portion indicates how the center point is used to determine the extent based on comparison of the first relative position and the second relative position. The examiner suggests applicant’s representative should incorporate language from paragraph [0087] or dependent claims 3 and 4 into the independent claims in order to clarify the claim limitations.
Claim 1 recites limitations, as discussed above, do not have support within the specification. The value is not clearly defined, and how the value is determined to indicate an extend is unclear. As the examiner is unable to find any support for the limitation in the specification, it is impossible for the examiner to derive clarity through the specification, leaving the limitations indefinite. 
Claim 9 recites limitation, as discussed above, do not have support within the specification. It is unclear to the examiner what the additional limitation requires. As the examiner is unable to find any support for the limitation in the specification, it is impossible for the examiner to derive clarity through the specification, leaving the limitations indefinite. The term “a relative distance” and “a point” do not appear in the specification, making it unclear how they related to determining the extent.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612